EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fournier on 02/02/2021.
The application has been amended as follows:
CLAIMS
Claim 1: A fastener for a wig, which is connected to an inside surface of the wig and clamps hair of a wearer of the wig, thereby fixing the wig to the wearer's head, comprising: 
first and second approximately U-shape members, wherein the first and second approximately U-shape members are not monolithically formed;
each of the first and second approximately U-shape members:
a fixed piece, 
a plurality of comb teeth fixed to the fixed piece,
aleg and a second leg, wherein each of the first and second legs are curved and elastic and in a longitudinal direction, approximately perpendicularly in the same direction from  
each of the first and second legs  situated at a central location between and away from the fixed piece, where each connection portion includes a plurality of connecting points, 
s of the first approximately U-shape member respectively overlaps of the second approximately U-shape member and the first and second approximately U-shape members are non-adjustably connected to each other via a mechanical fastener at each of the plurality of overlapped connecting points,
each of the first and second legs 
the plurality of connecting points of each of the first legsthe longitudinal direction
the plurality of connecting points of each of the second legs 
legs
in the open position, the comb teeth are raised away from their respective first and second legs
in the closed position, the comb teeth extend along the longitudinal direction of the first and second legs

Claim 2:  The fastener for a wig according to claim 1, wherein: 
the plurality of connecting points comprise: 
a first connecting point positioned on the first leg 
a second connecting point positioned on the first leg 
a third connecting point positioned on the second leg 
a fourth connecting point positioned on the second leg 

Claim 4:  The fastener for a wig according to claim 1, wherein: 
mechanical fasteners are caulking pieces.  

Claim 6: The fastener for a wig according to claim 1, wherein: 
a cylindrical member is inserted around the overlapped first and second legs of the first and second approximately U-shape members.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art references appear to be Sakatani (JP2011149110A), Miyatake (US20140326263), and Berge (CH387959).  Sakatani discloses a fastener (10, 10-1, 10-2) for a wig, comprising first and second approximately U-shape members (not labeled, but are the left and right portions of 11) each of the approximately U-shape members includes a fixed piece (not labeled but is the outermost portion of each of the approximately U-shape members), each of the approximately U-shape members includes a plurality of comb teeth (11a-1, 11a-2, 11b-a, 11b-2) fixed to the fixed piece, and an overlapped connection portion comprising a plurality of connecting points (13, 14) .  Sakatani fails to disclose the two approximately U-shape members are not monolithically formed, rather, Sakatani discloses that the two 
Miyatake discloses a fastener for a wig (100), comprising first and second approximately U-shape members (11, 12) each including a fixed piece to which comb teeth are fixed (16, 26, 36), the first and second U-shape members are not monolithically formed; however, the first and second U-shape members are connected at a centralized portion (14, refer to Figure 1) and therefore does not form a single continuous opening therebetween.
Berge discloses a hair fastener (refer to Figure 5) comprising two approximately U-shape members (not labeled, but are the left and right members shown in Figure 5) that are not monolithically formed and are arranged to form a single continuous opening; however, the two approximately U-shape members are not connected in a non-adjustable manner as required by amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799